Exhibit 10.5

 

INSMED INCORPORATED

NON-QUALIFIED STOCK OPTION AGREEMENT

UNDER THE 2017 INCENTIVE PLAN

 

No. of shares subject to Option:

 

THIS AGREEMENT dated this                   , between INSMED INCORPORATED, a
Virginia corporation (the “Company”), and                    (“Participant”), is
made pursuant and subject to the provisions of the Insmed Incorporated 2017
Incentive Plan, as amended (the “Plan”), a copy of which has been made available
to the Participant.  All terms used herein that are defined in the Plan have the
same meaning given them in the Plan.

 

If and to the extent that this Agreement conflicts or is inconsistent with the
terms, conditions and provisions of any employment, consulting or similar
services agreement between the Participant and the Company (or any of its
Affiliates, as applicable) as may be in effect (the “Service Agreement”), the
Service Agreement shall control, and this Award Agreement shall be deemed to be
modified accordingly so long as such modification is not expressly prohibited by
the Plan.

 

1.                                      Grant of Option.  Pursuant to the Plan,
the Company, on                   (the “Date of Grant”), granted to Participant,
subject to the terms and conditions of the Plan and subject further to the terms
and conditions herein set forth, the right and Option to purchase from the
Company all or any part of an aggregate of                    shares of Common
Stock at the Option price of                    per share, being not less than
the Fair Market Value of such shares on the Date of Grant.  This Option is
intended to be a nonqualified stock option and not an “incentive stock option”
within the meaning of Section 422 of the Code.  This Option is exercisable as
hereinafter provided.

 

2.                                      Terms and Conditions.  This Option is
subject to the following terms and conditions:

 

a.                                      Expiration Date.  This Option shall
expire ten years from the Date of Grant (the “Expiration Date”).

 

b.                                      Exercise of Option.  Except as provided
in paragraphs 3, 4 and 5, this Option shall be exercisable with respect to
twenty-five percent (25%) of the shares of Common Stock subject to this Option
on the first annual anniversary of the Date of Grant (the “First Anniversary
Date”) and with respect to an additional twelve and a half percent (12.5%) of
the shares of Common Stock subject to this Option on the six-month anniversary
of the First Anniversary Date and each six-month anniversary date thereafter
through the fourth annual anniversary of the Date of Grant. If the foregoing
schedule would produce fractional shares, the number of shares for which the
Option becomes exercisable shall be rounded down to the nearest whole share.
Once this Option has become exercisable in accordance with the preceding
sentence it shall continue to be exercisable

 

--------------------------------------------------------------------------------


 

until the termination of Participant’s rights hereunder pursuant to paragraph 3,
4 or 5 or until the Option has expired pursuant to subparagraph 2(a).  A partial
exercise of this Option shall not affect Participant’s right to exercise this
Option with respect to the remaining shares, subject to the conditions of the
Plan and this Agreement.

 

c.                                       Method of Exercising Option and Payment
for Shares.  This Option shall be exercised by written notice delivered to the
attention of the Company’s Chief Financial Officer at the Company’s principal
office in New Jersey.  The exercise date shall be (i) in the case of notice by
mail, the date of postmark, or (ii) if delivered in person, the date of
delivery.  Such notice shall be accompanied by payment of the Option price in
full, in cash or cash equivalent acceptable to the Committee, or such other
method as determined by the Committee, including an irrevocable commitment by a
broker to pay over such amount from a sale of the shares of Common Stock
issuable under the Option, the delivery of previously owned shares of Common
Stock or withholding of shares of Common Stock deliverable upon exercise which,
together with any cash or cash equivalent paid, is not less than the Option
price for the number of shares for which this Option is being exercised.

 

d.                                      Nontransferability.  This Option may not
be sold, transferred, pledged, assigned, or otherwise alienated or hypothecated
by Participant except by will or by the laws of descent and
distribution.  During Participant’s lifetime, this Option may be exercised only
by Participant.

 

e.                                       Agreement with Terms.  Execution of
this Agreement by Participant or receipt of any benefits under this Agreement by
Participant shall constitute Participant’s acknowledgement of and agreement with
all of the provisions of this Agreement and of the Plan that are applicable to
this Option, and the Company shall administer this Agreement accordingly.

 

f.                                        Forfeiture. In the event of
Participant’s termination of employment, any vested portion of this Option that
is not exercised during the period specified in paragraph 3, paragraph 4 or
paragraph 5 of this Agreement, as applicable, shall be forfeited upon the
expiration of such period. Any portion of this Option that is unvested as of the
date of Participant’s termination of employment shall be forfeited on such date.

 

3.                                      Exercise in the Event of Death.  In the
event Participant dies before the expiration of this Option pursuant to
subparagraph 2(a), this Option shall be exercisable with respect to all or part
of the shares of Common Stock that Participant was entitled to purchase under
subparagraph 2(b) on the date of Participant’s death.  In that event, this
Option may be exercised, to the extent exercisable under subparagraph 2(b), by
Participant’s estate or by the person or persons to whom his rights under this
Option shall pass by will or the laws of descent and
distribution.  Participant’s estate or such persons may exercise this Option
within one (1)

 

--------------------------------------------------------------------------------


 

year after Participant’s death or during the remainder of the period preceding
the Expiration Date, whichever is shorter.

 

4.                                      Exercise in the Event of Permanent and
Total Disability.  In the event Participant becomes permanently and totally
disabled within the meaning of Section 22(e)(3) of the Code (“Permanently and
Totally Disabled”) before the expiration of this Option pursuant to subparagraph
2(a), this Option shall be exercisable with respect to all or part of the shares
of Common Stock that Participant was entitled to purchase under subparagraph
2(b) on the date he ceases to be employed by the Company and its Affiliates as a
result of his becoming Permanently and Totally Disabled. In that event,
Participant may exercise this Option, to the extent exercisable under
subparagraph 2(b), within one (1) year after the date he ceases to be employed
by the Company and its Affiliates as a result of his becoming Permanently and
Totally Disabled or during the period preceding the Expiration Date, whichever
is shorter.

 

5.                                      Exercise After Termination of
Employment.  Except as provided in paragraphs 3 and 4 hereof, if the Participant
ceases to be employed by the Company and its Affiliates prior to the Expiration
Date, this Option shall be exercisable for all or part of the number of shares
that the Participant was entitled to purchase under subparagraph 2(b), as well
as set forth under any Service Agreement, on the date of Participant’s
termination of employment. In that event, Participant may exercise this Option,
to the extent exercisable under subparagraph 2(b) and/or under any Service
Agreement, during the remainder of the period preceding the Expiration Date or
until the date that is three (3) months (or such other period of time provided
under any Service Agreement) after the date he ceases to be employed by the
Company and its Affiliates, whichever is shorter.

 

6.                                      Notice.  Any notice or other
communication given pursuant to this Agreement shall be in writing and shall be
personally delivered or mailed by United States registered or certified mail,
postage prepaid, return receipt requested, to the Company at its principal place
of business or to the Participant at the address on the payroll records of the
Company or, in either case, at such other address as one party may subsequently
furnish to the other party in writing.  Additionally, if such notice or
communication is by the Company to the Participant, the Company may provide such
notice electronically (including via email).  Any such notice shall be deemed to
have been given (a) on the date of postmark, in the case of notice by mail, or
(b) on the date of delivery, if delivered in person or electronically.

 

7.                                      Fractional Shares.  Fractional shares
shall not be issuable hereunder, and when any provision hereof may entitle
Participant to a fractional share such fraction shall be disregarded.

 

8.                                      Tax Matters.

 

a.              Withholding. Participant shall, not later than the date as of
which the receipt of this Award becomes a taxable event for Federal income tax
purposes, pay to the Company or make arrangements satisfactory to the
Administrator for payment of any Federal, state, local or other taxes required
by law to be withheld on account of such taxable event.  The Company shall have
no obligation to deliver shares of

 

--------------------------------------------------------------------------------


 

Common Stock until such withholding requirements have been fully satisfied by
the Participant.

 

b.              Tax Obligations. Nothing in the Plan or in this Agreement shall
be interpreted or construed to transfer any liability for any tax (including,
without limitation, a tax or penalty due as a result of a failure to comply with
Section 409A of the Code) due by the Participant to the Company, any Subsidiary
or Affiliate, or to any other individual or entity, and the Company shall have
no liability to the Participant, or any other party, thereto. The Participant
acknowledges that the Company and its Subsidiaries and Affiliates: (a) make no
representations or undertakings regarding the tax treatment in connection with
any aspect of the Option; and (b) do not commit to structure the terms of the
grant or any other aspect of the Option to reduce or eliminate the Participant’s
tax liabilities.

 

9.                                      No Right to Continued Employment or
Other Service.  Nothing in the Plan or this Agreement shall interfere with or
limit in any way the right of the Company, its Subsidiaries and/or its
Affiliates to terminate the Participant’s employment at any time or for any
reason in accordance with the Company’s Bylaws, governing law and any applicable
Service Agreement, nor shall any terms of the Plan or this Agreement confer upon
Participant any right to continue his or her employment for any specified period
of time.  Neither this Agreement nor any benefits arising under the Plan or this
Agreement shall constitute an employment contract with the Company, any
Subsidiary and/or its Affiliates.  If Participant is not an employee, nothing in
the Plan or this Agreement shall interfere with or limit in any way the right of
the Company, its Subsidiaries and/or its Affiliates to terminate Participant’s
service, (i) if a member of the Board, on the Board at any time or for any
reason in accordance with the Company’s Bylaws and governing law, or (ii) if a
non-employee consultant or advisor, in accordance with the terms of the contract
with such consultant or advisor.  In no event shall any of the terms of the Plan
or this Agreement itself confer upon Participant any right to continue his or
her service for any specified period of time.

 

10.                               Adjustments Upon Certain Unusual or
Nonrecurring Events or Other Events.  Upon certain unusual or nonrecurring
events, or other events, the terms of this Option shall be adjusted by the
Administrator pursuant to Section 15 of the Plan.

 

11.                               Governing Law.  This Agreement shall be
governed by the laws of the Commonwealth of Virginia.

 

12.                               Conflicts.  In the event of any conflict
between the provisions of the Plan as in effect on the date hereof and the
provisions of this Agreement, the provisions of the Plan shall govern.  All
references herein to the Plan shall mean the Plan as in effect on the date
hereof.

 

13.                               Award and Participant Bound by
Plan.  Notwithstanding anything herein to the contrary, this Option and this
Agreement shall be subject to and governed by all the terms and conditions of
the Plan.  Participant hereby acknowledges receipt of a copy of the Plan and
agrees to be bound by all the terms and provisions thereof.

 

--------------------------------------------------------------------------------


 

14.                               Binding Effect.  Subject to the limitations
stated above and in the Plan, this Agreement shall be binding upon and inure to
the benefit of the legatees, distributees, and personal representatives of
Participant and the successors of the Company.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by a duly
authorized officer, and Participant has affixed his signature hereto.

 

 

INSMED INCORPORATED

 

 

 

 

 

By:

 

 

Name:

[NAME]

 

Title:

[TITLE]

 

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

[PARTICIPANT NAME]

 

--------------------------------------------------------------------------------